James R. Cooper, dissenting. I dissent because I believe, that there is no substantial evidence to support the Commission’s finding that Dr. Yocum’s treatment resulted from an unauthorized change of physician. In my view, reasonable minds could, on this record, conclude only that Dr. Yocum’s treatment followed a valid referral. We have held that a request for a referral from a treating physician does not constitute a change of physician so long as the request does not result from “doctor shopping.” TEC v. Underwood, 33 Ark. App. 116, 802 S.W.2d 481 (1991). Furthermore, in White v. Lair Oil Co., 20 Ark. App. 136, 725 S.W.2d 10 (1987), we reversed the Commission’s finding of a change-of-physician where the treating physician sent the claimant to a specialist, holding that this constituted a referral which the Commission erroneously characterized as a change of physician. In the case at bar, the appellant continued to suffer from a condition which Dr. Bevill was unable to cure or diagnose. Given this background, no legitimate inference of “doctor shopping” can be drawn on the basis of the appellant’s request for a referral, especially in light of her willingness to accept a referral to a physician other than the one she suggested. Furthermore, the referral was from the appellant’s family physician to an orthopedic specialist. I submit that, under these circumstances and the authorities cited supra, reasonable minds could only conclude that Dr. Yocum’s treatment resulted from a valid referral. I would reverse and remand with directions to award benefits. I respectfully dissent.